Exhibit 10.04

WAIVER AGREEMENT

THIS WAIVER AGREEMENT (this “Agreement”) is made as of June 28, 2007, by and
between BROOKE CORPORATION, a Kansas corporation (the “Company”) and HBK MASTER
FUND, L.P., a Cayman Islands limited partnership (“HBK” and together with the
Company, the “Parties”).

WHEREAS, HBK executed a Securities Purchase Agreement dated September 15, 2006
(the “Securities Purchase Agreement”) with Brooke Corporation (the “Company”) in
connection with the purchase of Securities (as hereafter defined). In accordance
with the Securities Purchase Agreement, HBK purchased securities (the
“Securities”) of the Company, consisting of 20,000 shares of 13% Perpetual
Convertible Preferred Stock Series 2006 of the Company initially convertible
into 1,176,471 shares of Common Stock governed by the Certificate of
Designations, Preferences and Rights filed with the Kansas Secretary of State on
September 15, 2006 (the “Preferred Certificate”), and a Warrant initially
exercisable into 235,294 shares of Common Stock at an exercise price equal to
$23.9954 per share dated September 15, 2006 (the “Warrant”). Capitalized terms
used herein and not defined shall have the respective meanings ascribed to them
in the Securities Purchase Agreement, the Preferred Certificate and the Warrant;
and

WHEREAS, the Company desires to sell additional securities in the gross amount
of up to $22.5 million to investors (the “New Investors”) pursuant to a
securities purchase agreement, which shall be in form and substance reasonably
acceptable to HBK (the “Proposed Securities Purchase Agreement”), between the
New Investors and the Company (for which Oppenheimer & Co. Inc. is acting as
placement agent), and the Company is seeking this waiver in order to proceed
with the sale of securities pursuant to the Proposed Securities Purchase
Agreement; and

WHEREAS, Section 4(o)(iii) of the Securities Purchase Agreement provides that
“until no Preferred Shares remain outstanding, the Company will not, directly or
indirectly, effect any Subsequent Placement unless the Company shall have first
complied with this Section…,” which requires the Company to provide HBK with
notice and an opportunity to purchase any securities offered in a Subsequent
Placement; and

WHEREAS, Section 2(a)(vi) of the Preferred Certificate defines “Brooke Holdings
Group” to mean “collectively, Brooke Holdings, Inc., Robert D. Orr, Leland G.
Orr, Anita F. Larson, Shawn T. Lowry, Michael S. Lowry, or Kyle L. Garst and any
other officers and directors of the Company or its affiliates” and Shawn T.
Lowry has withdrawn from the Brooke Holdings Group; and

WHEREAS, Section 3(a) of the Preferred Certificate defines a “Triggering Event”
to include the consummation of a Subsequent Placement resulting in gross
proceeds to the Company in excess of $10 million; and

WHEREAS, Section 1 of the Preferred Certificate provides that dividends payable
to holders of Preferred Stock shall commence accruing on the second anniversary
of the date the Preferred Stock was initially issued at a rate of 13% per annum,
and, upon the happening of a



--------------------------------------------------------------------------------

Triggering Event, the accrual of dividends will automatically accelerate to the
date such Triggering Event occurs, with such dividends payable at varying rates,
as described in Section 2(a)(xvii) of the Preferred Certificate; and

WHEREAS, Section 2(b) of the Preferred Certificate provides the holders of
Preferred Stock the right to convert in full the Preferred shares upon the
happening of a Triggering Event; and

WHEREAS, Section 3 of the Preferred Certificate provides HBK an option to
require the Company to redeem all or a portion of the Preferred Stock upon the
happening of a Triggering Event at the Redemption Price, which would represent a
premium over the Conversion Price; and

WHEREAS, Section 2(a) of the Warrant provides for the adjustment of the exercise
price of the Warrant from the exercise price then in effect under certain
circumstances to an amount equal to the per share consideration paid for any
shares of Common Stock sold by the Company subsequent to the purchase of the
Securities pursuant to the Securities Purchase Agreement. The current exercise
price of the Warrant currently is $23.9954 per share of Common Stock; and

WHEREAS, Section 2(f)(i) of the Preferred Certificate provides for the
adjustment of the conversion price of the Preferred Stock from the conversion
price then in effect to an amount equal to the per share consideration paid for
any shares of Common Stock sold subsequent to the purchase of the Securities
pursuant to the Securities Purchase Agreement. The current conversion price of
the Preferred Stock currently is $17.00 per share of Common Stock; and

WHEREAS, the parties have previously entered into a Confidential Disclosure
Agreement and Waiver dated as of June 4, 2007 (the “Confidentiality Agreement”)
relating to the Proposed Securities Purchase Agreement and Regulation FD
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby acknowledge, agree and
consent as follows:

 

  1. Waiver.

 

  a. For purposes of the offer and sale of securities to the New Investors
pursuant to the Proposed Securities Purchase Agreement only, HBK agrees to waive
the following:

 

  i. the provisions of Section 4(o)(iii) of the Securities Purchase Agreement
relating solely to HBK’s right to participate in the issuance by the Company,
pursuant to the Proposed Securities Purchase Agreement, of more than $3 million
of units (as defined in the Proposed Securities Purchase Agreement);

 

  ii. the dividend acceleration and variable dividend rate provisions of
Sections 1 and 2(a)(xvii) of the Preferred Certificate should the proceeds of
the Proposed Securities Purchase Agreement exceed $10 million;

 

2



--------------------------------------------------------------------------------

  iii. the full conversion right of Section 2(b) of the Preferred Certificate
should the proceeds of the Proposed Securities Purchase Agreement exceed $10
million; and

 

  iv. the redemption option and related provisions provided in Section 3 of the
Preferred Certificate should the proceeds of the Proposed Securities Purchase
Agreement exceed $10 million.

 

  b. With respect to the transactions contemplated by the Proposed Securities
Purchase Agreement, the Parties agree that the “New Issuance Price” (as defined
in the Preferred Certificate) shall be deemed to be $16.00 (the “Preferred
Deemed New Issuance Price”) and the anti-dilution provisions of Section 2(f)(i)
of the Preferred Certificate shall be applied with such Preferred Deemed New
Issuance Price in lieu of the New Issuance Price.

 

  c. With respect to the transactions contemplated by the Proposed Securities
Purchase Agreement, the Parties agree that the “New Issuance Price” (as defined
in the Warrant) shall be deemed to be $20.00 (the “Warrant Deemed New Issuance
Price”) and the anti-dilution provisions of Section 2(a) of the Warrant shall be
applied with such Warrant Deemed New Issuance Price in lieu of the New Issuance
Price.

 

  d. With respect to the transactions contemplated by the Proposed Securities
Purchase Agreement, the Parties agree that the “Brooke Holdings Group” (as
defined in the Preferred Certificate) shall be deemed to exclude Shawn T. Lowry.

 

  e. These waivers are solely limited to the sections of the Securities Purchase
Agreement, the Preferred Certificate and the Warrant referenced above. In all
other respects, except as otherwise provided by the Confidentiality Agreement,
the Parties agree that all of the other covenants and provisions provided in the
Securities Purchase Agreement, the Preferred Certificate and the Warrant shall
remain and continue in full force and effect.

 

  2. Miscellaneous

 

  a. In connection with the foregoing, the Company agrees, if necessary, to file
a prospectus supplement pursuant to Rule 424(b) of the Securities Act of 1933,
as amended, to the currently effective HBK selling shareholder registration
statement promptly following the effective date of this Agreement describing the
material terms of this Agreement or, if available, incorporating the material
terms by reference into the registration statement by the filing of a Current
Report on Form 8-K.

 

3



--------------------------------------------------------------------------------

  b. Effective upon the filing of the Current Report on Form 8-K announcing the
transactions contemplated by the Proposed Securities Purchase Agreement, the
Confidentiality Agreement shall be deemed terminated and of no further force and
effect.

 

  c. This Agreement may be executed in two or more identical counterparts, all
of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party; provided that a facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original, not a facsimile signature.

 

  d. This Agreement shall be governed and construed in accordance with the laws
of the state of New York applicable to contracts to be made and performed
entirely therein without giving effect to the principles of conflicts of law
thereof or of any other jurisdiction. This Agreement may only be amended,
modified and supplemented by written agreement of the parties hereto.

[SIGNATURE PAGE TO FOLLOW]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver Agreement has been duly executed by the
undersigned as of June 28, 2007, effective as of the date of the Proposed
Securities Purchase Agreement; provided, that if the Proposed Securities
Purchase Agreement is not executed and delivered by July 15, 2007, this
Agreement shall be null and void and of no further force or effect.

 

BROOKE CORPORATION By:   /s/ Anita Larson Name:   Anita Larson Title:  
President & COO HBK MASTER FUND L.P.

By:   HBK Services LLC

Investment Advisor By:   /s/ J. Baker Gentry, Jr. Name:   J. Baker Gentry, Jr.
Title:   Authorized Signatory